PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/391,857
Filing Date: 23 Apr 2019
Appellant(s): COVESTRO DEUTSCHLAND AG



__________________
John E Mrozinski, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 25 May 2021 from which the appeal is taken have been modified by the Advisory Action dated 7 September 2921.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laas et al. (US 6,767,958) in view of Niesten et al.(US 9,364,577).
Regarding claims 1, 9 and 11, Laas teaches modified polyisocyanates which are the reaction product of a polyisocyanates with 2-(cyclohexylamino)-ethanesulfonic acid and/or 3-(cyclohexylamino)-propanesulfonic acid (abstract; col 3). Laas teaches the reaction carried out by reacting (col 4 ln 1-25):
A) a polyisocyanates component with an average functionality of 2.0 to 5.0 and a content of aliphatically, cycloaliphatically, araliphatically and/or aromatically bonded isocyanate groups of 8.0 to 27.0 wt% (col 4 ln 37 to col 5 ln 24); and
B) 0.3 to 25.0 wt%, based on total weight of A) and B), of 2-(cyclohexylamino)-ethanesulfonic acid and/or 3-(cyclohexylamino)-propanesulfonic acid (col 5 ln 25-36); and 
optionally C) up to 25 wt%, based on the total weight of A), B) and C), of a monohydric polyalkylene oxide polyether alcohol (col 5 ln 37 to col 6 ln 18); 
in the presence of D) 0.2 to 2.0 equivalents, based on the sulfonic acid groups of B), of a tertiary amine (col 6 ln 19-45). Laas further teaches conventional catalysts may also be present (col 6 ln 46 to col 7 ln 2), and teaches selection of suitable solvents (col 7 ln 3-22).
Laas is silent to the reaction of A) with B) carried out in the presence of at least one antioxidant. Niesten teaches methods of making hydrophilic polyisocyanates (col 13 ln 20 to col 14 ln 56), suitable for forming polyurethanes, wherein stabilizers and/or antioxidants, such as di-tert-butylcresol (instant sterically hindered phenol; instant 2,6-di-tert-butyl-4-methylphenol) or tocopherol, can be added before or during the reaction of the isocyanates with the hydrophilizing polyalkylene oxide group (col 13 ln 65 to col 14 ln 2). Niesten and Laas are analogous art and are combinable because they are concerned with the same field of endeavor, namely hydrophilic polyisocyanates suitable for forming polyurethanes. At the time of filing a person having ordinary skill in the art would have found it obvious to include the antioxidants of Niesten in the reaction of Laas and would have been motivated to do so as Laas invites the presence of additives and further as Niesten teaches it is known to include antioxidants before or during formation of the hydrophilic polyisocyanates. 
Laas teaches the inclusion of further additives in amounts of 0.001 to 2 wt% (col 6 ln 66-68)(instant 0.001 to 3.0 wt%). Further, Niesten teaches including the antioxidants for their express purpose but does not specifically teach an amount. However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of antioxidant and would have been motivated to do so to obtain the desired level of stabilization.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 2, Laas in view of Niesten renders obvious the method as set forth above. Laas further teaches the component A) polyisocyanates have uretdione, isocyanurate, allophanate, biuret, etc. structures (see col 4 ln 46 to col 5 ln 12), and teaches preferably use of exclusively aliphatically and/or cycloaliphatically bonded isocyanate groups (col 5 ln 12-14).
Regarding claims 3-6, Laas in view of Niesten renders obvious the method as set forth above. Laas further teaches the component B) comprise the above noted aminosulfonic acids CHES and CAPS (col 5 ln 25-35) and are present from 0.3 to 25 wt% (col 5 ln 34). 
Regarding claim 7, Laas in view of Niesten renders obvious the method as set forth above. Laas further teaches the component C) are monohydric polyalkylene oxide polyether alcohols containing a statistical average of 5 to 35 ethylene oxide units per molecule, and teaches either pure polyethylene oxide polyethers or mixed polyalkylene oxide ethers which comprise ethylene oxide units to the extent of at least 40 mol% (col 5 ln 37-44; col 6 ln 1-10).
Regarding claims 14-15, Laas in view of Niesten renders obvious the method and compositions as set forth in claims 1 and 11 above. Laas teaches the polyisocyanates are capable of forming sedimentation-stable dispersions in water (col 7 ln 35-40), are advantageous for use in aqueous 2C PU paints (col 7 ln 40-50), are valuable starting materials for preparing polyisocyanates plastics (col 8 ln 1-4), are suitable for use as crosslinking agents in paint binders (col 8 ln 8-20), adhesives, leather and textile coatings, AOX free papermaking and additives in mineral building materials (col 9 ln 10-25). Laas further teaches the paints suitable for coating substrates including metal, wood, glass, stone, etc. (col 8 ln 45-65). Laas also exemplifies a paint composition dried by heating (example 10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 11 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/391,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending application are directed to substantially the same methods of making polyisocyanates containing sulfonate groups comprising the same steps, the same components A)-C) and component D) (instant ‘antioxidant’; copending ‘radical scavenger and/or peroxide decomposer’), and substantially the same amounts and component identities. The claims of both the instant and copending application are further directed to the same products and/or uses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The provisional nonstatutory obviousness type double patenting rejection of claims 1-8, 10-11 and 14-15 as being unpatentable over claims 1-15 of copending Application No. 17/048,716 was withdrawn in the Advisory action of 7 September 2021 (identified in the Final Office action of 25 May 2021 as rejection B)).


(2) Response to Argument
The Claimed Process is Not Patentably Distinguishable from the Cited Combination of References.
Appellant asserts (Argument, page 8) advantageous effects resulting from the claimed process and directs the Board’s attention, in general, to the instant specification and exemplary embodiments. 
In response to Appellant’s assertion that the cited art fails to recognize the problem solved by the claimed methods, Appellant is reminded that the rejection under 35 U.S.C. 103 is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
Appellant admits that the secondary reference of Niesten explicitly directs one of ordinary skill to add antioxidants during the preparation of hydrophilic polyisocyanates before, during or after the reaction of the polyisocyanates component (instant A) with the monofunctional polyalkylene oxide alcohol (instant C) but argues that one of ordinary skill would not be motivated to combine Niesten with the primary reference of Laas because Niesten does not say “why” it would be advantageous. Appellant’s argument is not persuasive. 
The primary reference of Laas teaches methods of forming modified polyisocyanates by the reaction of instant polyisocyanates component A) with instant organic component B) and optionally instant non-ionic hydrophilic organic compound C), but does not specifically teach an antioxidant present during the reaction (see rejection above). The secondary reference of Niesten teaches that in the relevant art of forming hydrophilically modified polyisocyanates, the inclusion of antioxidants before, during and after the reaction step is held as general knowledge to one of ordinary skill in the art. It is noted that inclusion of the antioxidant i) before the polyisocyanates is reacted with the monofunctional polyalkylene oxide alcohol and ii) during the reaction between the polyisocyanates and the monofunctional polyalkylene oxide alcohol, both read on the instant limitation of an antioxidant D) “present” during the reaction when combined with Laas. It is further noted that Laas also teaches that the polyisocyanates component A) used in the reaction with component B) may have already been modified hydrophilically with ethylene oxide polyether compounds (i.e. prior) (col 5 ln 19-24). As such, the teaching by Niesten of including an antioxidant iii) after the formation of the hydrophilically modified polyisocyanates also reads on the instant limitation of an antioxidant D) “present” during the claimed reaction, wherein Laas invites the inclusion of hydrophilically modified polyisocyanates as component A) and wherein Niesten teaches the addition of an antioxidant to the hydrophilically modified reaction product is known, suitable and readily envisioned.  It is not an act of invention to follow the knowledge generally available to one of ordinary skill in the art (MPEP 2143.01).
Put another way: Niesten clearly teaches that it is well-known in the art of methods of making hydrophilically modified polyisocyanates to include antioxidant components before, during and after reaction of the polyisocyanate and the monofunctional alkylene oxide components. One of ordinary skill in the art having been appraised of the teachings of Laas of reacting polyisocyanates with hydrophilic modifiers would have found it obvious to look to the teachings of Niesten and arrive at the instant invention with a reasonable expectation of success given Niesten’s teaching that addition of antioxidants before, during and after the reaction (as noted above) are all known and equally suitable points of addition when manufacturing hydrophilic polyisocyanates (see rejection). 
In response to Appellant’s general assertion that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JANE L STANLEY/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        

Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.